  Case 3:20-cv-00719-JAG Document 27 Filed 12/31/20 Page 1 of 3 PageID# 163




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §   Civil Action No.: 3:20-cv-00719-JAG
 DEVELOPMENT                                       §
                                                   §
                 Plaintiff,                        §   NOTICE OF CONSENT TO
                                                   §   STIPULATED MOTION AND
 v.                                                §   [PROPOSED] ORDER TO TRANSFER
                                                   §
 F5 NETWORKS, INC.,                                §
                                                   §
                 Defendant.



       Defendant F5 Networks, Inc. (“F5 Networks”) by and through counsel of record,

respectfully submit this Notice of Consent to the Stipulated Motion to transfer this action to the

United States District Court for the Western District of Washington.

       I, Stephen Baskin, hereby declare:

       1.      I am a Partner at the law firm of King & Spalding LLP and counsel of record for

Defendant F5 Networks, Inc.

       2.      On December 30, 2020, the parties requested the Court grant the Stipulated Motion

and transfer the Action to the United States District Court for the Western District of Washington.

(Dkt. 24.)

       3.      I consent to the Stipulated Motion and confirm the parties agree and stipulate that,

with the permission of the Court, the Action be transferred to the United States District Court for

the Western District of Washington
Case 3:20-cv-00719-JAG Document 27 Filed 12/31/20 Page 2 of 3 PageID# 164




                                   Dated: December 31, 2020



                                   By: /s/ Stephen E. Baskin
                                       Stephen E. Baskin (VA 47567)
                                       sbaskin@kslaw.com
                                       King & Spalding LLP
                                       1700 Pennsylvania Avenue, NW, 2nd Floor
                                       Washington, DC 20006-4707
                                       Telephone: (202) 737-0500

                                        Attorney for Defendant
                                        F5 NETWORKS, INC.




                                    2
  Case 3:20-cv-00719-JAG Document 27 Filed 12/31/20 Page 3 of 3 PageID# 165




                                CERTIFICATE OF SERVICE

       I electronically filed the foregoing with the clerk of court for the United States District

Court for the Eastern District of Virginia on December 31, 2020, using the CM/ECF system,

which will send notifications of such filing (NEF) to all CM/ECF registered attorneys on the

NEF.

                                                  /s/ Stephen E. Baskin
                                                  Stephen E. Baskin (VA 47567)




                                                 3
